DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 6, 11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the mirror" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “low percentage” in claim 11is a relative term which renders the claim 11 indefinite. The term “low percentage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term low percentage is not quantified by the specification. It is unclear, what precisely a low percentage is
Claim 16 recites the limitation "the wellness media".  There is insufficient antecedent basis for this limitation in the claim. Claim 16 is a dependent of claim 14 however wellness media is introduced in claim 15.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7, 10-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20190142134 A1) in view of Berkley (US 10595611 B2) and Wan (US 20140084010 A1).
With respect to claim 1, Kim discloses a personal storage device comprising: a housing (figure 1) comprising: a plurality of predefined cavities (11 figure 1) configured to removably store one or more wellness instruments and/or containers (40 figure 1), each of the plurality of predefined cavities comprising an opening (top of 11 figure 1) disposed on an outer surface of the housing (10 figure 1); at least one of: a replaceable wellness instrument or container (40 figure 1); and a housing cover (20 figure 1) slidably connected to a front surface of the housing (10 figure 1 ) via a second magnetic attachment mechanism.  
Kim failed to disclose of the housing configured to attach to a surface via a first magnetic attachment mechanism. However, in a similar field of endeavor, namely attachable wellness compacts, Berkley taught of a structure that can be attached and detached from a surface via magnets (col 5 lines 0-8). To allow the user to selectively attach and remove the item (col 4 lines 44-46). It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kim to attach via magnets as taught by Berkeley in order to allow for easily removable of the invention.
Kim also failed to disclose of a housing cover connected to a front surface of the housing via a second magnetic attachment mechanism. However, in a similar field of endeavor, namely wellness containers, Wan taught of a slidable cover secured in locations via magnets as an alternate means for securement. It would have been obvious to one of ordinary skill in the art of wellness cases before the effective filing date of the claimed invention to include a magnetic means of securement as taught by Wan in the cover of Kim since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Kim teaches slidable cover and adding magnetic securement as taught by Wan would maintain the same functionality of Kim, making the results predictable to one of ordinary skill in the art (MPEP 2143).

    PNG
    media_image1.png
    414
    361
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    403
    220
    media_image2.png
    Greyscale

With respect to claim 2, Kim failed to disclose wherein the first magnetic attachment mechanism comprises one or more magnets disposed within a back portion of the housing, the one or more magnets being effective to detachably couple the housing to a magnetic surface. However, as described above under claim 1 rejection, Kim in view of Berkley taught of magnetic surface disposed on the base of the invention (col 5 lines 0-8) that allows for attachments and reattachment of the invention. (Refer to claim 1 for reasons to combine rationale)
With respect to claim 4, Kim failed to disclose wherein the second magnetic attachment mechanism comprises one or more magnets disposed within a front portion of the housing. However, as described above under claim 1 rejection, Kim in view of Wan taught of a magnet disposed on the front portion of the housing. (Refer to claim 1 for reasons to combine rationale)
With respect to claim 5, Kim discloses wherein the housing cover (20 figure 1) and the housing (10 figure 1) comprise a tongue and slot (12 and 22 figure 1) connecting arrangement configured to guide the housing cover (10 figure 1) along a predetermined travel path (figure 2).  
With respect to claim 7, Kim discloses wherein the housing cover (20 figure 1) comprises a mirror or mirrored surface (21 figure 1).  
With respect to claim 10, failed to disclose wherein at least two of the plurality of predefined cavities are disposed on a front surface of the housing. However, Wan taught of a wellness container with multiple cavities disposed on the front surface. This addition would be an obvious variation over Kim. Therefore, it would have been obvious to one of ordinary skill in the art of wellness containers before the effective filing date of the claimed invention to include multiple cavities on the front surface as taught by Wan in the invention of Kim in view of Berkley since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Kim teaches a cavity and adding another cavity as taught by Wan would maintain the same functionality of Kim, making the results predictable to one of ordinary skill in the art (MPEP 2143).
With respect to claim 11, Kim discloses wherein each of the plurality of predefined cavities has a low percentage of open space once the one or more wellness instruments and/or containers are placed therein. Examiner Note: This feature is inherent in the assembled figures of Kim.
With respect to claim 12, Kim as applied to claim 1, above, disclose all the limitations of the claims except for wherein a volume of the plurality of predefined cavities constitutes greater than 70% of the total volume of the housing. Although this is not directly disclosed in the prior art, Kim notes that it would be obvious to one skilled in the art to make alterations to cavities. Additionally, it is common to find products with a large volume of cavities, such as Wan, that do not overtly disclose the percentage volume of cavity relative to housing. Therefore, it would have been obvious to one of ordinary skill in the art of wellness containers before the effective filing date of the claimed invention to include a volume of the plurality of predefined cavities constitutes greater than 70% of the total volume of the housing  as taught by Wan in the invention of Kim in view of Berkley since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kim in view of Berkley teaches the invention and adding more, larger cavities as taught by Wan would maintain the same functionality of the combination of Kim in view of Berkley, making the results predictable to one of ordinary skill in the art (MPEP 2143).
With respect to claim 13, Kim discloses wherein the replaceable wellness instrument is lip gloss, lip stick, an applicator, or the like.  (page 2 [0026])
With respect to claim 15, Kim discloses wherein the replaceable wellness container is a container for storing powdered or liquid wellness media.  (page 2 [0026])
With respect to claim 16, Kim discloses wherein the wellness media is blush, foundation, or eye shadow.  (page 2 [0026])

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20190142134 A1) in view of Berkley (US 10595611 B2), Wan (US 20140084010 A1), and Fireman (US 20220111139 A1).
With respect to claim 3, the references as applied to claim 2, above, disclose all the limitations of the claims except for wherein the magnetic surface is a base plate configured to attach to the surface via an adhesive mechanism. However, in a similar field of endeavor, namely portable attachments to phones, Fireman taught of magnet that is used in combination with an adhesive layer (page 1 [0005]). It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to use adhesive to secure the magnet since there are only a finite number of predictable solutions. Either the magnet is embedded in the phone case or attached via adhesive. Thus, making the magnetic base plate attach via an adhesive mechanism would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20190142134 A1) in view of Berkley (US 10595611 B2), Wan (US 20140084010 A1), and Frankeny (US 6522613 B1.
With respect to claim 8, the references as applied to claim 5, above, disclose all the limitations of the claims except for wherein the housing cover comprises a display screen. However, in a similar field of endeavor, namely portable wellness devices Frankeny taught of a compact with a display screen on the lid for the purpose of generating images by a media station (claim 30). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Kim to include a display screen as taught by Frankeny in order to allow for the display of images generated by a media station.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20190142134 A1) in view of Berkley (US 10595611 B2), Wan (US 20140084010 A1), and Chen (US 7975706 B2).
With respect to claim 6, the references as applied to claim 5, above, disclose all the limitations of the claims except for wherein movement of the mirror along the predetermined travel path is effective to eject at least one of the one or more wellness containers from at least one of the plurality of predefined cavities via engagement of the tongue of the housing cover with a beveled surface of the at least one wellness container. However, in a similar field of endeavor, namely wellness containers, Chen taught of a cover that ejected a wellness container as it slid along its predetermined travel path (figure 3 and figure 6) for the purpose of “improved convenience” (abstract). It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Kim in view of Berkley and Wan to eject a wellness container as taught by Chen in order to allow for improved convenience.


Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20190142134 A1) in view of Berkley (US 10595611 B2), Wan (US 20140084010 A1), and Ebert (US 20180099093 A1).
With respect to claim 14, the references as applied to claim 1, above, disclose all the limitations of the claims except for wherein the replaceable one wellness instrument is a portable medical device. Kim in view of Berkley and Wan teaches the disclosed structure. However, in a similar field of endeavor, namely portable containers, Ebert teaches of the need for a portable container that attaches on a mobile device within the medical industry. Therefore, it would have been obvious to one of ordinary skill in the art of portable devices before the effective filing date of the claimed invention to include usage in the medical industry as taught by Ebert in the invention of Kim in view of Berkley and Wan since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kim, Berkley, and Wan teaches a portable device and adding a medical functionality as taught by Ebert would maintain the same functionality of the combination of Kim, Berkley, and Wan, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claims 9 ,17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20190142134 A1) in view of Berkley (US 10595611 B2), Wan (US 20140084010 A1), and Albert (US 1632864 A).
With respect to claim 9, the references as applied to claim 5, above, disclose all the limitations of the claims except for wherein at least two of the plurality of predefined cavities are disposed on opposing lateral surfaces of the housing. However, in a similar field of endeavor, namely wellness containers, Albert taught of a wellness container that had lateral cavities in addition to front cavities (figure 1), making for compact storage of lipstick and items with longer lengths. It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kim in view of Berkley and Wan to include lateral cavities as taught by Albert in order to allow for the storage of lengthier items.
With respect to claim 17, Kim discloses a method of utilizing wellness products, comprising: sliding a housing cover along a top surface of the housing to expose at least one disposable tray having wellness media stored therein (abstract) and utilizing the wellness instrument. Kim failed to disclose detachably coupling a housing to a base plate via a first magnetic attachment mechanism, wherein the base plate is configured to permanently attach to a surface; removing a wellness container from an opening defined by a lateral surface of the housing; wherein the housing cover is attached to the housing via a second magnetic attachment mechanism.
However, in a similar field of endeavor, Berkley taught of a magnetic system for attaching a wellness device to a base plate on the surface, refer to claim 1 rejection above. The addition of Berkleys teaching would be obvious to allow for the invention to be attached and detached from the case.
Additionally, in a similar field of endeavor, Albert taught of wellness containers that could be stored and accessed from openings on the lateral surfaces of wellness containers, refer to claim 7 rejection above.
Lastly the securement of a housing cover via a second magnetic attachment is taught by Wan and would be an obvious addition to one skilled in the art before the effective filing date, refer to claim 1 rejection above for rationale.
With respect to claim 19, the references as applied to claim 5, above, disclose all the limitations of the claims except for wherein the wellness container is an applicator container housing an applicator therein and the wellness media is a cosmetic media configured to be applied to a person using the applicator. However, Chen taught of storing applicators (page 2 [0026]) so that “people can use cosmetics easily and conveniently in the make-up compact” (col 3 lines 66-67). It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wellness container of Kim in view of Berkley to include an applicator as taught by Chen  in order to allow for a more convenient usage of makeup.
With respect to claim 20, Kim disclosed wherein the surface is a mobile device case (abstract).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20190142134 A1) in view of Berkley (US 10595611 B2), Wan (US 20140084010 A1), and Fireman (US 20220111139 A1).
With respect to claim 18, the references as applied to claim 17, above, disclose all the limitations of the claims except for further comprising permanently attaching the base plate to the surface via an adhesive attachment mechanism. Berkley taught of a magnetic base plate, but did not teach of a means of attachment. However, Fireman taught of a means of attachment for a magnetic component on to a surface using adhesive. It would have been obvious to try this method of attachment before the effective filing date of the invention, refer to claim 3 rejection above.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4555020 A, US 6363947 B1, US 20050274733 A1, US 20090288677 A1, US 20110089078 A1, US 20150201733 A1, US 20210274911 A1, and US 20210156147 A1 all teach and suggest limitations of the claimed and disclosed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K.S./Examiner, Art Unit 3735                                                                                                                                                                                                        

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735